UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7312



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GARY E. WEST,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-96-269-A)


Submitted:   November 24, 1998         Decided:     December 21, 1998


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gary E. West, Appellant Pro Se. Richard Christian Pilger, IV,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gary E. West seeks to appeal the district court’s order deny-

ing his post-conviction motion filed under Fed. R. Crim. P. 35 and

district court’s order denying his motion for reconsideration.

West’s notice of appeal was filed outside of the appeal period and

beyond the time in which the district court could have granted him

an extension of time to appeal. See Fed. R. App. P. 4(b) (providing

ten-day appeal period and thirty-day extension upon showing of

excusable neglect for filing notice of appeal in criminal cases);

see also United States v. Breit, 754 F.2d 526, 528-29 (4th Cir.

1985) (ten-day period applies to Rule 35 motions). Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2